DETAILED ACTION
This office action is in response to applicant’s amendment filed on 11/25/2020.  Claims 3, 11, 14, and 20 have been canceled and claim 21 has been added. Claims 1-2, 4-8, 13, and 15-17 have been amended.  Claims 1-2, 4-10, 12-13, 15-19, and 21 are pending and are directed towards apparatus, method, and computer product for Securely Sharing Data between a Hearing device, Hearing Device User, and Data Storage.  Examiner acknowledges applicant’s amendment to claims 15-16 and therefore withdraws the previous office action’s 112(b) rejection for claims 15-16.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments filed 11/25/2020 have been fully considered.
A) Applicant’s arguments, with respect to the newly amended claim 1, that Maretti fails to teach newly amended limitations such as “generating a URI at the fitting station”, “access to the encrypted data in a remote data storage”, and “digitally signs the URI using a cryptoprocessor” (page 9-10 of the present 
Claim Objections
2.	Claims 15 and 17 are objected to because of the following informalities:  
A.	In claim 15, line 1, “non-transitory computer-readable medium of 13” should read “non-transitory computer-readable medium of claim 13”.
B.	In claim 17, line 15, “to digital sign” should read “to digitally sign”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-2, 4-7, 9-10, 12-13, 16-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Maretti et al. (US 2019/0191255), hereinafter Maretti, priority Aug. 15, 2016 in view of Wang et al. (US Pub. 2014/0211973), hereinafter Wang, filed on Jan. 28, 2013.
Regarding claim 1, Maretti teaches a method to communicate with a hearing device (para 19, line 1-13; programming a hearing assistive device), the method comprising:
	receiving or generating fitting data at a fitting station, wherein the fitting data include parameters or settings for a hearing device, user information for a user of the hearing device, or fitting session information for the hearing device or the user (para 23, line 1-5; hearing care professional starts programming (in-clinic fitting) the hearing assistive device by operating a fitting program on an internet-enabled programming device); 
encrypting the fitting data with a first digital key (para 23, line 8-16; hearing device establishes a secure session with programming-rights-management server by means of a set of private keys, which are used for encrypting the messages exchanged);
generating, at the fitting station, a uniform resource indicator (URI) associated with the encrypted fitting data, wherein the URI provides access to the encrypted fitting data in a remote data storage (para 29, line 1-23; programming device 2 identifies the location of the hearing assistive device 1 by providing unique identity for the device 1 to the control server 4, which allows hearing 
digitally signing, with a cryptoprocessor on the hearing device (para 23, line 1-16 and para 29, line 1-20; hearing assistive device 1, includes a control unit, contains a set of keys used for encrypting messages),
Maretti does not teach digitally signing the URI with a second digital key
Wang teaches digitally signing the URI with a second digital key (para 13, line 1-16 and para 17, line 1-15; the URI being communicated may be encrypted with encryption key)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maretti to incorporate the teachings of Wang to provide URI being communicated may be encrypted with encryption key.  Doing so would allow the hearing instrument to securely communicate with other devices wirelessly, as recognized by Wang.
	Maretti teaches storing the URI on the hearing device (para 28, line 1-4 and para 34, line 1-5; the hearing assistive device sends its current connection information, such as connection information (IP address and port number), in a message to the control server when trigged by an event, e.g. a connection being established via a gateway to the Internet)

Wang teaches the digitally signed URI (para 13, line 1-16 and para 17, line 1-15; the URI being communicated may be encrypted with encryption key)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maretti to incorporate the teachings of Wang to provide URI being communicated may be encrypted with encryption key.  Doing so would allow the hearing instrument to securely communicate with other devices wirelessly, as recognized by Wang.
	Regarding claim 2, Maretti and Wang teach method of claim 1.
	Maretti teaches receiving, at the electronic device, the URI from the hearing device (para 28, line 7-13; the programming device may via the programming-rights-management server obtain current connection information for the hearing assistive device, and set up a direct connection, preferably using UDP (User Datagram Protocol) hole punching for establishing a bidirectional UDP connection via the personal communication device acting as gateway)
	Maretti does not teach the digitally signed URI
Wang teaches the digitally signed URI (para 13, line 1-16 and para 17, line 1-15; the URI being communicated may be encrypted with encryption key)

Regarding claim 4, Maretti and Wang teach method of claim 1.
Maretti teaches receiving the URI and the digital key at the electronic device (para 39, line 3-6 and para 38, line 6-10; When sending the message containing the unique identity of the hearing device and key exchange, the hearing assistive device is using the programming device for providing a gateway to the Internet);
Maretti does not teach the digitally signed URI
Wang teaches the digitally signed URI (para 13, line 1-16 and para 17, line 1-15; the URI being communicated may be encrypted with encryption key)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maretti to incorporate the teachings of Wang to provide URI being communicated may be encrypted with encryption key.  Doing so would allow the hearing instrument to securely communicate with other devices wirelessly, as recognized by Wang. 

Maretti does not teach the digitally signed URI
Wang teaches the digitally signed URI (para 13, line 1-16 and para 17, line 1-15; the URI being communicated may be encrypted with encryption key)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maretti to incorporate the teachings of Wang to provide URI being communicated may be encrypted with encryption key.  Doing so would allow the hearing instrument to securely communicate with other devices wirelessly, as recognized by Wang. 
decrypting, at the electronic device, the encrypted fitting data based on the second digital key (para 38, line 1-10 and para 43, line 1-5; decryption of encryption fitting messages are based on the pre-shared key and involves the programming device that is part of the communication channel); and 
transmitting instructions from the electronic device to the hearing device to modify the hearing device, wherein the instructions are based on the decrypted fitting data (para 46, line 1-6 and line 15-18; the fitting program initiates a feature 
Regarding claim 5, Maretti and Wang teach method of claim 1.
Maretti teaches the hearing device is configured to perform envelope encryption (para 42, line 3-7 and para 45, line 2-4; master-secret (K) is calculated unambiguously by using an algorithm having the Pre-Shared Key (PSK) for the hearing assistive device as input, and the master-secret (K) is known on the programming-rights-management server).
Regarding claim 6, Maretti and Wang teach method of claim 1.
Maretti teaches the first digital key is a symmetric key, wherein a hearing device manufacturer stored the symmetric key on the hearing device during production of the hearing device, or wherein the first digital key is a public key (para 36, line 2-6 and para 37, line 5-12; the hearing device and the programming-rights-management server holds the same pre-shared key, which is programmed during manufacturing of the hearing device).
Regarding claim 7, Maretti and Wang teach method of claim 1.
Maretti teaches the first digital key is stored on the hearing device (para 37, line 5-12; pre-shared key is stored on the hearing assistive device).
Regarding claim 9, Maretti and Wang teach method of claim 4.
Maretti teaches the electronic device is a mobile phone configured to use a mobile application, and wherein the mobile application is configured to communicate between the hearing device and the electronic device (para 45, line 5-8; fitting program running on the programming device or in the app (application software adapted to run on smartphones or other mobile devices)).
Regarding claim 10, Maretti and Wang teach method of claim 1.
Maretti teaches URI is associated with a fitting session, a hearing device serial number, or the user information (para 28, line 1-5; the hearing assistive device may communicate a unique identity for the device and its current connection information (IP address and port number) to a control server).
Regarding claim 12, Maretti and Wang teach method of claim 1.
Maretti teaches the hearing device is a hearing aid (para 19, line 2-6; hearing assistive device or hearing aid alleviates hearing loss).
Regarding claim 13, Maretti teaches a non-transitory computer-readable medium storing instructions that, when executed by a processor, cause a device to perform operations (para 69, line 1-10; hearing assistive device includes a processor reading program code for execution from volatile and non-volatile memory), the operations comprising: 

encrypting, at the fitting station, the fitting data with a digital key (para 23, line 8-16; hearing device establishes a secure session with programming-rights-management server by means of a set of private keys, which are used for encrypting the messages exchanged between the hearing device and the programming-rights-management server); 
generating, at the fitting station, a uniform resource indicator (URI) associated with the encrypted fitting data, 27Attorney Docket: E18012US00wherein the URI provides access to the encrypted fitting data in a data storage, wherein the data storage is remote from the fitting station and the hearing device (para 29, line 1-23; programming device 2 identifies the location of the hearing assistive device 1 by providing unique identity for the device 1 to the control server 4, which allows programming device to receive the programming rights permission list from the server via secure session based on key encryption); 

signing digitally with a cryptoprocessor of the hearing device (para 23, line 1-16 and para 29, line 1-20; hearing assistive device 1, includes a control unit, contains a set of keys used for encrypting messages),
Maretti does not teach signing digitally the URI
Wang teaches signing digitally the URI (para 13, line 1-16 and para 17, line 1-15; the URI being communicated may be encrypted with encryption key)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maretti to incorporate the teachings of Wang to provide URI being communicated may be encrypted with encryption key.  Doing so would allow the hearing instrument to securely communicate with other devices wirelessly, as recognized by Wang.

	Maretti does not teach the digitally signed URI
Wang teaches the digitally signed URI (para 13, line 1-16 and para 17, line 1-15; the URI being communicated may be encrypted with encryption key)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maretti to incorporate the teachings of Wang to provide URI being communicated may be encrypted with encryption key.  Doing so would allow the hearing instrument to securely communicate with other devices wirelessly, as recognized by Wang.
Regarding claim 16, Maretti and Wang teach computer product of claim 13.
Maretti teaches wherein the digital key is a first key (para 23, line 8-16; hearing device establishes a secure session with programming-rights-management server by means of a set of private keys, which are used for encrypting the messages exchanged), and

Regarding claim 17, Maretti teaches a hearing device, the hearing device comprising: 
a microphone (para 67, line 1-8; hearing device comprises a input transducer for picking up the acoustic sound and converting it into electrical signals which are amplified and digitized); 
a receiver configured to provide sound information (para 67, line 5-10; electric signals from the input transducer are amplified and digitized and is led to a digital signal processor for processing the signal for alleviating a hearing loss by amplifying sound at frequencies where the user suffers a hearing deficit); 
an antenna configured to wirelessly communicate with an electronic device (para 68, line 1-5; hearing assistive device includes a short-range radio for providing communication channel with external devices like personal communication devices (e.g. smartphones)); and 

wherein the memory is configured to store a key (para 28, line 1-4 and para 34, line 1-5; the hearing assistive device sends its current connection information, such as connection information (IP address and port number), in a message to the control server when trigged by an event, e.g. a connection being established via a gateway to the Internet), and 
wherein the memory stores instructions that, executed by the processor, cause the hearing device to perform operations (para 69, line 1-10; hearing assistive device includes a processor reading program code for execution from volatile and non-volatile memory), the operations comprising: 
providing access to a uniform resource indicator (URI) associated with encrypted fitting data (para 28, line 7-13; the programming device may via the programming-rights-management server obtain current connection information for the hearing assistive device, and set up a direct connection, preferably using UDP (User Datagram Protocol) hole punching for establishing a bidirectional UDP connection via the personal communication device acting as gateway), 

providing access to the stored key (para 28, line 1-4 and para 34, line 1-5; the hearing assistive device sends its current connection information, such as connection information (IP address and port number), in a message to the control server when trigged by an event, e.g. a connection being established via a gateway to the Internet); and
a cryptoprocessor configured to digital sign (para 23, line 1-16 and para 29, line 1-20; hearing assistive device 1, includes a control unit, contains a set of keys used for encrypting messages)
Maretti does not teach digital sign the URI based on the key.
Wang teaches digital sign the URI based on the key (para 13, line 1-16 and para 17, line 1-15; the URI being communicated may be encrypted with encryption key)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maretti 
Regarding claim 18, Maretti and Wang teach apparatus of claim 17.
Maretti teaches the key was stored in a memory for the hearing device by the hearing device manufacture at a time of manufacture for the hearing device (para 36, line 2-6 and para 37, line 5-12; the hearing device holds the pre-shared key, which is programmed during manufacturing of the hearing device).
Regarding claim 19, Maretti and Wang teach apparatus of claim 17.
Maretti teaches the electronic device is a mobile phone configured to use a mobile application, and wherein the mobile application is configured to communicate between the hearing device and the electronic device (para 45, line 5-8; fitting program running on the programming device or in the app (application software adapted to run on smartphones or other mobile devices)).
Regarding claim 21, Maretti and Wang teach apparatus of claim 17.
Maretti teaches the cryptoprocessor is physically protected and only accessible and useable on the hearing device (para 29, line 1-20 and para 36, line 2-6 and para 37, line 5-12; the hearing device, includes a control unit, holds the .
5.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Maretti in view of Wang and Pedersen et al. (US Pub. 2017/0054528), hereinafter Pedersen, filed on Aug. 25, 2015.
Regarding claim 8, Maretti and Wang teach method of claim 1.
Maretti teaches the hearing device is configured to binaurally communicate with another hearing device (para 21, line 1-4; two hearing aids providing a set of binaural hearing aids, the set of binaural hearing aids may each have a low power inductive radio providing an inter–ear communication channel),
Maretti does not teach wherein the hearing device is configured to transmit the URI and the digital key to the other hearing device
Pedersen teaches wherein the hearing device is configured to transmit the URI and the second digital key to the other hearing device (para 23, line 2-7 and para 121, line 15-22 and para 128, line 17-25; a binaural communication comprises a first hearing aid and a second hearing aid, and first hearing aid transmits a key and an indicator associated with hearing aid device to second hearing aid).
.
6.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Maretti in view of Wang and Waldmann (US Pub. 2010/0205447) filed on Sep. 5, 2007.
Regarding claim 15, Maretti and Wang teach computer product of claim 13.
Maretti teaches wherein the digital key is a first key (para 23, line 8-16; hearing device establishes a secure session with programming-rights-management server by means of a set of private keys, which are used for encrypting the messages exchanged)
receiving, at an electronic device, the URI from the hearing device (para 28, line 7-13; the programming device may via the programming-rights-management server obtain current connection information for the hearing assistive device, and set up a direct connection, preferably using UDP (User Datagram Protocol) hole 
 	Maretti does not teach the signed URI
Wang teaches the signed URI (para 13, line 1-16 and para 17, line 1-15; the URI being communicated may be encrypted with encryption key)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maretti to incorporate the teachings of Wang to provide URI being communicated may be encrypted with encryption key.  Doing so would allow the hearing instrument to securely communicate with other devices wirelessly, as recognized by Wang.
transmitting from the electronic device a request to the data storage to access the encrypted data, wherein the request is based on the URI (para 38, line 1-10 and para 46, line 15-18; programming device establish connection with programming-right-management server for accessing fitting data specific for each hearing assistive device); 
Maretti does not teach the signed URI
Wang teaches the signed URI (para 13, line 1-16 and para 17, line 1-15; the URI being communicated may be encrypted with encryption key)

receiving, at the electronic device, the encrypted data (para 38, line 1-10 and para 46, line 2-6; programming device receives encrypted fitting data); 
transmitting the encrypted fitting data from the electronic device to the hearing device and requesting that the hearing device decrypt the encrypted fitting data at the hearing device key (para 23, line 8-16; hearing device establishes a secure session via programming device with programming-rights-management server by means of a set of private keys, which are used for encrypting the messages exchanged between the hearing device and the programming-rights-management server); 
decrypting, at the hearing device, the encrypted fitting data based on a second key stored in the hearing device (para 23, line 17-24; the programming-rights-management server and the hearing assistive device exchanges messages via the programming device and the Internet, the messaging is secure due to the 
Maretti and Wang do not teach transmitting the decrypted fitting data to the electronic device.
Waldmann teaches transmitting the decrypted fitting data to the electronic device (para 27, line 2-8; a computer acquires decrypted fitting data after the encrypted fitting data has been decrypted using a key stored in the hearing device).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maretti and Wang to incorporate the teachings of Waldmann to provide the transmission of decrypted fitting data to a computing device.  Doing so would allow for the retrieval of stored fitting data about diagnostic information about the user’s hearing loss, as recognized by Waldmann.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN H NGUYEN whose telephone number is (571)272-6443.  The examiner can normally be reached on Monday-Friday 8:30am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAN HUU NGUYEN/Examiner, Art Unit 2492

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492